EXHIBIT 10.2
THIRD AMENDMENT AND WAIVER
          THIRD AMENDMENT AND WAIVER, dated as of May 13, 2009 (this
“Amendment”), to the Amended and Restated Credit and Guarantee Agreement, dated
as of April 25, 2006 (as amended prior to the date hereof, the “Credit
Agreement”), among LEAR CORPORATION, a Delaware corporation (the “U.S.
Borrower”), certain Subsidiaries of LEAR CORPORATION, the several lenders from
time to time parties thereto (the “Lenders”), the several agents parties thereto
and JPMORGAN CHASE BANK, N.A., as general administrative agent (the “General
Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, the U.S. Borrower, the other Borrowers and the Majority
Lenders executed and delivered the Second Amendment and Waiver to the Credit
Agreement, dated as of March 17, 2009 (the “Second Amendment”), pursuant to
which certain Events of Default have been waived and certain covenants have been
amended, in each case until 5:00 p.m. (New York time) on May 15, 2009 (the
“Termination Date”);
          WHEREAS, the U.S. Borrower has requested, and the Majority Lenders and
the General Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that, among other amendments, certain waivers and
amendments under the Second Amendment shall be extended until June 30, 2009;
          WHEREAS, the U.S. Borrower has informed the General Administrative
Agent and the Lenders that the U.S. Borrower has been offered the opportunity
for it and certain of its Subsidiaries to participate in the auto supplier
support programs established in April, 2009 by the United States Department of
Treasury to support automotive OEMs (the “Auto Supplier Support Programs”) and
that the U.S. Borrower has decided to participate in the Auto Supplier Support
Programs;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement
(as amended pursuant to the terms hereof).
          SECTION 2. Waivers/Amendments under Second Amendment. (a) Subject to
clause (c) of this Section 2, the undersigned Lenders hereby agree to extend the
waivers granted under Section 2(a) and (b) of the Second Amendment until 5:00
p.m. on June 30, 2009 (the “Extended Termination Date”). All references in
Section 2(a), (b) and (c) of the Second Amendment to the Termination Date shall
hereby be deemed references to the Extended Termination Date.
          (b) Subject to clause (c) of this Section 2, the amendments provided
in Section 3(a) and (b) of the Second Amendment are hereby extended until the
Extended Termination Date. All references in Section 3(a), (b) and (c) of the
Second Amendment to the Termination Date shall hereby be deemed references to
the Extended Termination Date.
          (c) The waivers provided in Section 2 of the Second Amendment (as
extended pursuant to Section 2(a) of this Amendment) and the amendments provided
in Section 3 of the Second Amendment (as extended pursuant to Section 2(b) of
this Amendment) shall terminate on the earlier of (i) the date on which the U.S.
Borrower or any of its Subsidiaries makes any payments of interest, principal or
fees with respect to the Existing Bonds (other than payments to reimburse
bondholders for out-of- pocket costs and expenses including, without limitation,
fees and disbursements of counsel) and (ii) the Extended Termination Date.



--------------------------------------------------------------------------------



 



2

          SECTION 3. Further Amendments. Effective as of April 24, 2009,
(a) Subsection 1.1 of the Credit Agreement is hereby amended:
          (i) by adding the following new definitions, to appear in proper
alphabetical order:
          “Auto Supplier Support Programs”: as defined in the Third Amendment.
          “Existing Bonds”: the collective reference to the 2013 Bonds, the 2014
Bonds and the 2016 Bonds.
          “2013 Bonds”: the 81/2% Senior Notes due 2013 issued pursuant to the
2013/2016 Indenture.
          “2013/2016 Indenture”: the Indenture dated as of November 24, 2006
among the U.S. Borrower, as issuer, certain of its Subsidiaries, as guarantors,
and The Bank of New York Trust Company, N.A., as trustee, as amended and
supplemented.
          “2016 Bonds”: the 83/4% Senior Notes due 2016 issued pursuant to the
2013/2016 Indenture.
          “Third Amendment”: the Third Amendment and Waiver dated as of May 13,
2009 to this Agreement.
          (ii) by amending the definition of “Asset Sales” by deleting clause
(i) thereof and substituting in lieu thereof the following:
(i) any such Disposition permitted by clauses (a), (b), (c) (except as otherwise
provided in the last sentence of this definition), (d) through (h) and (j) of
Section 13.4,
          (b) (i) Subsection 13.4 of the Credit Agreement is hereby amended by
(x) deleting the “and” at the end of clause (h) thereof, (y), deleting the “.”
at the end of clause (i) thereof and substituting in lieu thereof “; and” and
(z) inserting the following new clause (j):
(j) the sale by the U.S. Borrower and certain of its Subsidiaries of account
receivables of General Motors Corporation, Chrysler LLC and their affiliates and
customary related property to special purpose vehicles established by General
Motors Corporation and Chrysler LLC pursuant to the United States Department of
the Treasury’s Auto Supplier Support Programs.
          (ii) The Lenders agree that any sale of account receivables of General
Motors Corporation, Chrysler LLC and their affiliates and customary related
property pursuant to the Auto Supplier Support Programs prior to the
effectiveness of this Amendment shall be deemed to be made pursuant to clause
(j) of subsection 13.4 of the Credit Agreement notwithstanding any prior
election of the U.S. Borrower to treat such sale as having been made pursuant to
clause (i) of subsection 13.4 of the Credit Agreement.



--------------------------------------------------------------------------------



 



3

          SECTION 4. Conditions to Effectiveness of Amendment. This Amendment
shall become effective on the date (the “Amendment Effective Date”) on which the
General Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of the U.S.
Borrower, the other Borrowers and the Majority Lenders.
          SECTION 5. Fees. The U.S. Borrower shall pay to the General
Administrative Agent, on the Amendment Effective Date if this Amendment becomes
effective prior to 2:00 p.m., New York City time, and on the Business Day
following the Amendment Effective Date if this Amendment becomes effective after
2:00 p.m., New York City time, (a) for distribution to each Lender which has
delivered an executed copy of this Amendment to the General Administrative Agent
on or prior to the consent deadline for this Amendment, an amendment fee equal
to 0.25% of such Lender’s U.S. Revolving Credit Commitments and outstanding Term
Loans, as applicable, and (b) the legal fees and expenses of counsel to the
General Administrative Agent in connection with the Credit Agreement to the
extent invoiced.
          SECTION 6. Effect on the Loan Documents. (a) Except as specifically
amended or waived herein, all Loan Documents shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed. Each Borrower
hereby agrees, with respect to each Loan Document to which it is a party, that:
(i) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to this Amendment and (ii) all of the Liens and security interests
created and arising under such Loan Document shall remain in full force and
effect on a continuous basis, and the perfected status and priority of each such
Lien and security interest continues in full force and effect on a continuous
basis, unimpaired, uninterrupted and undischarged, after giving effect to this
Amendment, as collateral security for its obligations, liabilities and
indebtedness under the Credit Agreement.
          (b) Except as specifically provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the General Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
          (c) Each Borrower and the other parties hereto acknowledge and agree
that this Amendment shall constitute a Loan Document.
          SECTION 7. Expenses. The U.S. Borrower agrees to pay or reimburse the
General Administrative Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Amendment and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees and disbursements of counsel to the General Administrative Agent.
          SECTION 8. Representations and Warranties. The U.S. Borrower hereby
represents and warrants that on the date hereof (a) each of the representations
and warranties made by each of the Loan Parties in or pursuant to the Loan
Documents shall be, after giving effect to this Amendment, true and correct in
all material respects as if made on and as of the Amendment Effective Date after
giving effect to this Amendment (except that any representation or warranty
which by its terms is made as of a specified date shall be true and correct in
all material respects as of such specified date) and (b) after giving effect to
this Amendment, no Event of Default shall have occurred and be continuing.



--------------------------------------------------------------------------------



 



4

          SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH
PARTY HERETO HEREBY AGREES AS SET FORTH IN SUBSECTION 17.13 OF THE CREDIT
AGREEMENT AS IF SUCH SUBSECTION WERE SET FORTH IN FULL HEREIN.
          SECTION 10. Execution in Counterparts. This Amendment may be executed
by one or more of the parties to this Amendment on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            LEAR CORPORATION
      By:   /s/ Shari L. Burgess       Name:   Shari L. Burgess       Title:  
V.P. & Treasurer       LEAR CANADA
      By:   /s/ Richard Van Heukelom       Name:   Richard Van Heukelom      
Title:   V.P. Human Resources, Lear Corporation
Member of Management Committee, Lear Canada       LEAR CORPORATION SWEDEN AB
      By:   /s/ Martin Henningson       Name:   Martin Henningson       Title:  
Board Director       By:   /s/ Robert C. Hooper       Name:   Robert C. Hooper  
    Title:   Board Director       LEAR FINANCIAL SERVICES (NETHERLANDS) B.V.
      By:   /s/ Martin Henningson       Name:   Martin Henningson       Title:  
Director       LEAR CORPORATION (UK) LIMITED
      By:   /s/ Martin Henningson       Name:   Martin Henningson       Title:  
Director       LEAR CORPORATION MEXICO, S. DE R.L. DE C.V.
      By:   /s/ James M. Brackenbury       Name:   James M. Brackenbury      
Title:   President    





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as General
Administrative Agent and as a Lender
      By:   /s/ Douglas Jenks         Name:   Douglas Jenks        Title:  
Managing Director     





--------------------------------------------------------------------------------



 



            Signature page to Third Amendment and Waiver dated as of May 13,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006

    FREEPORT LOAN TRUST 2006-1      (Name of Lender)            By: Freeport
Financial LLC           By:   /s/ Colin M. Lancaster         Name:   Colin M.
Lancaster        Title:   Vice President     

            Pyramis High Yield Bond Commingled Pool, By: Pyramis Global Advisors
Trust Company, as Trustee for Pyramis High Yield Bond Commingled Pool
      By:   /s/ David Cesorio         Name:   David Cesorio        Title:   VP 
   

            General Motors Trust Bank, National Association, By: Pyramis Global
Advisors Trust Company, as Investment Manager Under Power of Attorney
      By:   /s/ David Cesorio         Name:   David Cesorio         Title:   VP 
   

            Fidelity Central Investment Portfolios LLC: Fidelity Specialized
High Income Central Investment Portfolio
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title: Assistant
Treasurer     

            Fidelity Advisor Series I: Fidelity Advisor High Income Fund
      By:   /s/ Paul Murphy         Name:   Paul Murphy         Title:  
Assistant Treasurer     

            Fidelity Summer Street Trust: Fidelity Focused High
Income Fund
      By:   /s/ Paul Murphy         Name:   Paul Murphy         Title:  
Assistant Treasurer     

            Fidelity Income Fund: Fidelity Total Bond Fund
      By:   /s/ Paul Murphy         Name:   Paul Murphy        Title:  
Assistant Treasurer     

            Fidelity Central Investment Portfolios LLC: Fidelity High Income
Central Investment Portfolio 1
      By:   /s/ Paul Murphy         Name:   Paul Murphy         Title:  
Assistant Treasurer     





--------------------------------------------------------------------------------



 



                  Signature page to Third Amendment and Waiver dated as of
May 13, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                Variable Insurance Products Fund: High Income Portfolio    
 
           
 
  By:   /s/ Paul Murphy    
 
           
 
      Name: Paul Murphy    
 
      Title: Assistant Treasurer    
 
                SG Finance Inc                   (Name of Lender)    
 
           
 
  By:   /s/ Rahul Verma    
 
           
 
      Name: Rahul Verma    
 
      Title: Director    

Aberdeen Loan Funding Ltd.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc., Its General Partner

                  [ILLEGIBLE]                   (Name of Lender)    
 
           
 
  By:   /s/ Michael Pusateri    
 
           
 
      Name: Michael Pusateri    
 
      Title: Chief Operating Officer    

Armstrong Loan Funding, LTD.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc., Its General Partner

                  [ILLEGIBLE]                   (Name of Lender)    
 
           
 
  By:   /s/ Michael Pusateri    
 
           
 
      Name: Michael Pusateri    
 
      Title: Chief Operating Officer    

Brantwood CLO Ltd.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner

                  [ILLEGIBLE]                   (Name of Lender)    
 
           
 
  By:   /s/ Michael Pusateri    
 
           
 
      Name: Michael Pusateri    
 
      Title: Chief Operating Officer    

Eastland CLO, Ltd.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner

                  [ILLEGIBLE]                   (Name of Lender)    
 
           
 
  By:   /s/ Michael Pusateri    
 
           
 
      Name: Michael Pusateri    
 
      Title: Chief Operating Officer    

Grayson CLO, Ltd.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner

                  [ILLEGIBLE]                   (Name of Lender)    
 
           
 
  By:   /s/ Michael Pusateri    
 
           
 
      Name: Michael Pusateri    
 
      Title: Chief Operating Officer    





--------------------------------------------------------------------------------



 



                  Signature page to Third Amendment and Waiver dated as of
May 13, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006       Greenbriar CLO, Ltd.
By: Highland Capital Management, L.P., As Collateral Manager
By: Strand Advisors, Inc.
Its General Partner               [ILLEGIBLE]                   (Name of Lender)
   
 
           
 
  By:   /s/ Michael Pusateri    
 
           
 
      Name: Michael Pusateri    
 
      Title: Chief Operating Officer    

Red River CLO Ltd.
By: Highland Capital Management, L.P.
As Collateral Manager
By: Strand Advisors, Inc., Its General Partner

                  [ILLEGIBLE]                   (Name of Lender)    
 
           
 
  By:   /s/ Michael Pusateri    
 
           
 
      Name: Michael Pusateri    
 
      Title: Chief Operating Officer    

Rockwall CDO LTD.
By: Highland Capital Management, L.P.
As Collateral Manager
By: Strand Advisors, Inc., Its General Partner

                  [ILLEGIBLE]                   (Name of Lender)    
 
           
 
  By:   /s/ Michael Pusateri    
 
           
 
      Name: Michael Pusateri    
 
      Title: Chief Operating Officer    

Rockwall CDO II Ltd.
By: Highland Capital Management, L.P.,
As Collateral Manager
By: Strand Advisors, Inc.,
Its General Partner

                  [ILLEGIBLE]                   (Name of Lender)    
 
           
 
  By:   /s/ Michael Pusateri    
 
           
 
      Name: Michael Pusateri    
 
      Title: Chief Operating Officer    

Westchester CLO, Ltd
By: Highland Capital Management, L.P., As Collateral Servicer
By: Strand Advisors, Inc., Its General Partner

                  [ILLEGIBLE]                   (Name of Lender)    
 
           
 
  By:   /s/ Michael Pusateri    
 
           
 
      Name: Michael Pusateri    
 
      Title: Chief Operating Officer    

                  Floating Rate Senior Loan Funding I LLC    
 
                By: Golub Capital Management LLC, as Collateral Manager    
 
           
 
  By:   /s/ Cora M. Gallagher    
 
           
 
      Name: Cora M. Gallagher    
 
      Title: Authorized Signatory    
 
                Bank of China, New York Branch    
 
           
 
  By:   /s/ William Warren Smith    
 
           
 
      Name: William Warren Smith    
 
      Title: Chief Lending Officer    





--------------------------------------------------------------------------------



 



                  Signature page to Third Amendment and Waiver dated as of
May 13, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                MORGAN STANLEY SENIOR FUNDING, INC.         (Name of Lender)    
 
           
 
  By:   /s/ John Rogers
 
Name: John Rogers    
 
      Title: Authorized Signatory  

                  [WhiteHorse I, Ltd]
 
           
 
  By:   WhiteHorse Capital Partners, L.P.    
 
      As Collateral Manager    
 
                [WhiteHorse IV, Ltd]
 
           
 
  By:   WhiteHorse Capital Partners, L.P.    
 
      As Collateral Manager    
 
                WhiteHorse Capital Partners, L.P.
 
           
 
  By:   WhiteRock Asset Advisors, LLC    
 
      As General Partner    
 
           
 
  By:   /s/ Ethan Underwood    
 
           
 
      Name: Ethan Underwood    
 
      Title: Portfolio Manager    

             
 
      By: Callidus Debt Partners CLO Fund II, Ltd.    
 
      By: Its Collateral Manager,    
 
      Callidus Capital Management, LLC    
 
           
 
  By:   /s/ Ira Ginsburg
 
Name: Ira Ginsburg    
 
      Title: Principal    

             
 
      By: Callidus Debt Partners CLO Fund IV Ltd.    
 
      By: Its Collateral Manager,    
 
      Callidus Capital Management, LLC    
 
           
 
  By:   /s/ Ira Ginsburg
 
Name: Ira Ginsburg    
 
      Title: Principal    

             
 
      By: Callidus Debt Partners CLO Fund V, Ltd.    
 
      By: Its Collateral Manager    
 
      Callidus Capital Management, LLC    
 
           
 
  By:   /s/ Ira Ginsburg
 
Name: Ira Ginsburg    
 
      Title: Principal    

             
 
      By: Callidus Debt Partners CLO Fund VI, Ltd.    
 
      By: Its Collateral Manager    
 
      Callidus Capital Management, LLC    
 
           
 
  By:   /s/ Ira Ginsburg
 
Name: Ira Ginsburg    
 
      Title: Principal    

                  SILVERADO CLO 2006-II LIMITED    
 
                By: New York Life Investment Management LLC,
     As Portfolio Manager and Attorney-in-Fact    
 
           
 
  By:   /s/ F. David Melka
 
Name: F. David Melka    
 
      Title: Director    





--------------------------------------------------------------------------------



 



            Signature page to Third Amendment and Waiver dated as of May 13,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006         BAYERISCHE HYPO-UND VEREINSBANK
AG,
NEW YORK BRANCH
      By:   /s/ Ken Hamilton         Name:   Ken Hamilton        Title:  
Director              By:   /s/ Richard Cordover         Name:   Richard
Cordover        Title:   Director        COMERICA BANK
(Name of Lender)
      By:   /s/ Dan Roman         Name:   Dan Roman        Title:   Senior Vice
President   

                  Columbus Park CDO Ltd.         By: GSO / Blackstone Debt Funds
Management LLC
as Collateral Manager    
 
           
 
  By:
Name:   /s/ Daniel H. Smith
 
Daniel H. Smith    
 
  Title:   Authorized Signatory    

             
 
                RIVERSIDE PARK CLO LTD.         By: GSO / Blackstone Debt Funds
Management LLC
as Collateral Manager    
 
           
 
  By:
Name:   /s/ Daniel H. Smith
 
Daniel H. Smith    
 
  Title:   Authorized Signatory    

             
 
                INWOOD PARK CDO LTD.         By: Blackstone Debt Advisors L.P.
as Collateral Manager    
 
           
 
  By:
Name:   /s/ Dean T. Criares
 
Dean T. Criares    
 
  Title:   Authorized Signatory    
 
                LAFAYETTE SQUARE CDO LTD.         By: Blackstone Debt Advisors
L.P.
as Collateral Manager    
 
           
 
  By:
Name:   /s/ Dean T. Criares
 
Dean T. Criares    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  Signature page to Third Amendment and Waiver dated as of
May 13, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                LOAN FUNDING VI LLC,         for itself or as agent for
Corporate Loan Funding VI LLC    
 
           
 
  By:
Name:   /s/ Dean T. Criares
 
Dean T. Criares    
 
  Title:   Authorized Signatory    
 
                Prospect Park CDO Ltd.         By: Blackstone Debt Advisors L.P.
as Collateral Manager    
 
           
 
  By:
Name:   /s/ Dean T. Criares
 
Dean T. Criares    
 
  Title:   Authorized Signatory    
 
                UNION SQUARE CDO LTD.         By: Blackstone Debt Advisors L.P.
as Collateral Manager    
 
           
 
  By:
Name:   /s/ Dean T. Criares
 
Dean T. Criares    
 
  Title:   Authorized Signatory    
 
                ESSEX PARK CDO LTD.         By: Blackstone Debt Advisors L.P.
as Collateral Manager    
 
           
 
  By:
Name:   /s/ Dean T. Criares
 
Dean T. Criares    
 
  Title:   Authorized Signatory    

            Fraser Sullivan CLO I Ltd.                           By:  Fraser
Sullivan Investment Management, LLC,
As Collateral Manager             By:   /s/ John W. Fraser         Name:   John
W. Fraser        Title:   Managing Partner     

            Fraser Sullivan CLO II Ltd.                           By:  Fraser
Sullivan Investment Management, LLC,
As Collateral Manager             By:   /s/ John W. Fraser         Name:   John
W. Fraser        Title:   Managing Partner     

 



--------------------------------------------------------------------------------



 



                      Signature page to Third Amendment and Waiver dated as of
May 13, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                    Pioneer Floating Rate Fund         Pioneer Institutional
Solutions — Credit Opportunities    
 
                    By:   Pioneer Investment Management, Inc.,             its
advisor    
 
                    By:   /s/ Margaret C. Begley                  
 
      Name:   Margaret C. Begley    
 
      Title:   VP and Associate General Counsel    
 
                    Montpelier Investments Holdings Ltd.    
 
                    By:   Pioneer Institutional Asset Management, Inc.,        
    its advisor    
 
                    By:   /s/ Margaret C. Begley                  
 
      Name:   Margaret C. Begley    
 
      Title:   VP and Associate General Counsel    

                      Dryden XI — Leveraged Loan [ILLEGIBLE]         (Name of
Lender)    
 
                    By: Prudential Investment Management Inc., as
Collateral Manager    
 
      Name :   Stephen J. Collins    
 
      Title:   VP    

                      Dryden XVI — Leveraged Loan [ILLEGIBLE]         (Name of
Lender)    
 
                    By: Prudential Investment Management Inc., as
Collateral Manager    
 
      Name :   Stephen J. Collins    
 
      Title:   VP    

                      Dryden XVIII — Leveraged Loan [ILLEGIBLE]         (Name of
Lender)    
 
                    By: Prudential Investment Management Inc., as
Collateral Manager    
 
      Name :   Stephen J. Collins    
 
      Title:   VP    

                      Dryden XXI — Leveraged Loan [ILLEGIBLE]         (Name of
Lender)    
 
                    By: Prudential Investment Management Inc., as
Collateral Manager    
 
      Name :   Stephen J. Collins    
 
      Title:   VP    

                      Dryden V — Leveraged Loan [ILLEGIBLE]         (Name of
Lender)    
 
                    By: Prudential Investment Management Inc., as
Collateral Manager    
 
      Name :   Stephen J. Collins    
 
      Title:   VP    

                      Loan Funding V, LLC for itself [ILLEGIBLE] Loan Funding V
LLC         (Name of Lender)    
 
                    By: Prudential Investment Management Inc., as
Portfolio Manager    
 
      Name :   Stephen J. Collins    
 
      Title:   VP    

 



--------------------------------------------------------------------------------



 



                      Signature page to Third Amendment and Waiver dated as of
May 13, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                    Dryden VII — Leveraged Loan [ILLEGIBLE]         (Name of
Lender)    
 
                    By: Prudential Investment Management Inc., as
Collateral Manager    
 
      Name :   Stephen J. Collins    
 
      Title:   VP           Dryden VIII — Leveraged Loan [ILLEGIBLE]        
(Name of Lender)    
 
                    By: Prudential Investment Management Inc.,
as Collateral Manager    
 
      Name :   Stephen J. Collins    
 
      Title:   VP    

                      Dryden IX — Senior Loan [ILLEGIBLE]         (Name of
Lender)    
 
                    By: Prudential Investment Management Inc.,
as Collateral Manager    
 
      Name :   Stephen J. Collins    
 
      Title:   VP    

                      STYX PARTNERS, L.P.         By:   Styx Associates LLC    
        its General Partner    
 
                    By:   /s/ Kevin Genda                  
 
      Name:   Kevin Genda    
 
      Title:   Senior Managing Director    

                      GULF STREAM-COMPASS CLO 2005-II LTD         By: Gulf
Stream Asset Management LLC         As Collateral Manager    
 
                    GULF STREAM-SEXTANT CLO 2006-I LTD         By: Gulf Stream
Asset Management LLC         As Collateral Manager    
 
                    GULF STREAM-RASHINBAN CLO 2006-I LTD         By: Gulf Stream
Asset Management LLC         As Collateral Manager         (Sumitomo Deal)    
 
                              (Name of Lender)    
 
                    By:   /s/ Barry K. Love                  
 
      Name:   Barry K. Love    
 
      Title:   Chief Credit Officer    

                      The Northwestern Mutual Life insurance Company    
 
                              (Name of Lender)    
 
                    By:   /s/ Steven P. Swanson                  
 
      Name:   Steven P. Swanson    
 
      Title:   Managing Director    

                      Swiss Re Financial Products Corp.                   (Name
of Lender)    
 
                    By:   /s/ ANDREAS GOCKSCH                  
 
      Name:   ANDREAS GOCKSCH    
 
      Title:   Director
Swiss Re Financial Products Corporation    

 



--------------------------------------------------------------------------------



 



                      Signature page to Third Amendment and Waiver dated as of
May 13, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006    
 
                    NAVIGATOR CDO 2003, LTD., as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    
 
               
 
      By:   /s/ John Campos    
 
      Name:  
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    NAVIGATOR CDO 2004, LTD., as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    
 
               
 
      By:   /s/ John Campos    
 
      Name:  
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    NAVIGATOR CDO 2005, LTD., as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    
 
               
 
      By:   /s/ John Campos    
 
      Name:  
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    GENERAL ELECTRIC PENSION TRUST, as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    
 
               
 
      By:   /s/ John Campos    
 
      Name:  
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    Waveland — INGOTS, LTD.    
 
                    By:   Pacific Investment Management Company LLC,
as its Investment Advisor    
 
               
 
      By:   /s/ Arthur Y.D. Ong    
 
         
 
Arthur Y.D. Ong    
 
          Executive Vice President    
 
                    Loan Funding III (Delaware) LLC    
 
                    By:   Pacific Investment Management Company LLC,
as its Investment Advisor    
 
               
 
      By:   /s/ Arthur Y.D. Ong    
 
         
 
Arthur Y.D. Ong    
 
          Executive Vice President    
 
                    Southport CLO, Limited    
 
                    By:   Pacific Investment Management Company LLC,
as its Investment Advisor    
 
               
 
      By:   /s/ Arthur Y.D. Ong    
 
               
 
          Arthur Y.D. Ong    
 
          Executive Vice President    
 
                    Fairway Loan Funding Company    
 
                    By:   Pacific Investment Management Company LLC,
as its Investment Advisor    
 
               
 
      By:   /s/ Arthur Y.D. Ong    
 
               
 
          Arthur Y.D. Ong    
 
          Executive Vice President    
 
                    Mayport CLO Ltd.    
 
                    By:   Pacific Investment Management Company LLC,
as its Investment Advisor    
 
               
 
      By:   /s/ Arthur Y.D. Ong    
 
               
 
          Arthur Y.D. Ong    
 
          Executive Vice President    
 
                    FEINGOLD O’KEEFFE CAPITAL, LLC
        As Collateral Manager for
        Avery Street CLO, Ltd.
   
 
                              (Name of Lender)    
 
                    By:   /s/ Scott Darsi                  
 
      Name:   Scott Darsi    
 
      Title:   Port Manager    





--------------------------------------------------------------------------------



 



            Signature page to Third Amendment and Waiver dated as of May 13,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006
      SunTrust Bank       (Name of Lender)              By:   /s/ Amanda K Parks
        Name:   Amanda Parks        Title:   SVP   

            Wells Fargo Bank, N.A.
      By:   /s/ Neil Arreola         Name:   Neil Arreola        Title:   Vice
President   

                  Nuveen Floating Rate Income Opportunity Fund       (Name of
Lender)            By:   Symphony Asset Management, LLC             By:   /s/
James Kim         Name:   James Kim        Title:   Associate Portfolio Manager 
 

                  Symphony CLO I       (Name of Lender)            By:  
Symphony Asset Management, LLC             By:   /s/ James Kim         Name:  
James Kim        Title:   Associate Portfolio Manager   

                  Symphony CLO II       (Name of Lender)            By:  
Symphony Asset Management, LLC             By:   /s/ James Kim         Name:  
James Kim        Title:   Associate Portfolio Manager     

            The Hartford Mutual Funds, Inc., on behalf of
The Hartford Floating Rate Fund      
By Hartford Investment Management
Company, its Sub-advisor
 
          By:   /s/ Carlos Fegel         Name:   Carlos Fegel        Title:  
SVP     

 



--------------------------------------------------------------------------------



 



            Signature page to Third Amendment and Waiver dated as of May 13,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006

Hartford Series Fund, Inc., on behalf of Hartford
High Yield HLS Fund         By: Hartford Investment Management Company, its
Sub-advisor             By:   /s/ Carlos Fegel         Name:   Carlos Fegel     
  Title:   SVP   

            The Hartford Mutual Funds, Inc., on behalf of The Hartford High
Yield Fund         By: Hartford Investment Management Company, its Sub-advisor
            By:   /s/ Carlos Fegel         Name:   Carlos Fegel        Title:  
SVP   

            Hartford Life and Accident Insurance Company
      By:   Hartford Investment Management Company its Agent and
Attorney-in-fact             By:   /s/ Carlos Fegel         Name:   Carlos
Fegel        Title:   SVP     

            The Hartford Mutual Funds, Inc., on behalf of The Hartford Strategic
Income Fund       By:   Hartford Investment Management Company its Investment
Manager             By:   /s/ Carlos Fegel         Name:   Carlos Fegel       
Title:   SVP   

            Hartford Institutional Trust, on behalf of its Floating Rate Bank
Loan Series         By: Hartford Investment Management Company, its
       Investment Manager           By:   /s/ Carlos Fegel         Name:  
Carlos Fegel        Title:   SVP     

            Hartford Series Fund, Inc., on behalf of Hartford Total Return Bond
HLS Fund       By   Hartford Investment Management Company, its Subadvisor      
      By:   /s/ Carlos Fegel         Name:   Carlos Fegel        Title:   SVP   
 

            The Hartford Mutual Funds, Inc., on behalf of
The Hartford Income Fund
By Hartford Investment Management
Company, its Subadvisor
      By:   /s/ Carlos Fegel         Name:   Carlos Fegel        Title:   SVP   
 

 



--------------------------------------------------------------------------------



 



            Signature page to Third Amendment and Waiver dated as of May 13,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006           The Hartford Mutual Funds, Inc.,
on behalf of
The Hartford Total Return Bond Fund
By Hartford Investment Management Company,
Its Subadvisor             By:   /s/ Carlos Fegel         Name: Carlos Fegel    
  Title: SVP       State Board of Administration of Florida
        By: Hartford Investment Management Company,
Its Investment Manager               By:   /s/ Carlos Fegel         Name: Carlos
Fegel       Title: SVP       The Investment and Administrative Committee of The
Walt Disney Company Sponsored Qualified Benefit
Plans and Key Employees Deferred Compensation and Retirement Plan
      By:   Hartford Investment Management Company
Its Investment Manager               By:   /s/ Carlos Fegel         Name: Carlos
Fegel       Title: SVP       Sanford C. Bernstein Funds, Inc. — Intermediate
Duration Portfolio,

(Name of Lender)
      By:   /s/ AllianceBernstein L.P., as manager         Name:   Michael E.
Sohr        Title:     Senior Vice President        Sanford C. Bernstein Funds
Inc. II — Intermediate Duration Institutional Portfolio,

(Name of Lender)
      By:   /s/ AllianceBernstein L.P., as manager         Name:   Michael E.
Sohr        Title:     Senior Vice President        Oregon State Treasury,

(Name of Lender)
      By:   /s/ AllianceBernstein L.P., as manager         Name:   Michael E.
Sohr        Title:     Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            Signature page to Third Amendment and Waiver dated as of May 13,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006

AllianceBernstein Global Bond Fund,

(Name of Lender)
      By:   /s/ AllianceBernstein L.P., as manager         Name:   Michael E.
Sohr        Title:   Senior Vice President        KKR Financial CLO 2005-1, Ltd.
(Name of Lender)
      By:   /s/ Sarah E. Brucks         Name:   Sarah E. Brucks        Title:  
Authorized Signatory        KKR Financial CLO 2005-2, Ltd.
(Name of Lender)
      By:   /s/ Sarah E. Brucks         Name:   Sarah E. Brucks         Title:  
Authorized Signatory        KKR Financial CLO 2006-1, Ltd.
(Name of Lender)
      By:   /s/ Sarah E. Brucks         Name:   Sarah E. Brucks         Title:  
Authorized Signatory        KKR Financial CLO 2007-1, Ltd.
(Name of Lender)
      By:   /s/ Sarah E. Brucks         Name:   Sarah E. Brucks         Title:
Authorized Signatory        KKR Financial CLO 2007-A, Ltd.
(Name of Lender)
      By:   /s/ Sarah E. Brucks         Name:   Sarah E. Brucks         Title:  
Authorized Signatory        KKR Financial CLO 2009-1, Ltd.
(Name of Lender)
      By:   /s/ Sarah E. Brucks         Name:   Sarah E. Brucks         Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            Signature page to Third Amendment and Waiver dated as of May 13,
2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006

Oregon Public Employees Retirement Fund
(Name of Lender)
      By:   /s/ Sarah E. Brucks         Name:   Sarah E. Brucks         Title:  
Authorized Signatory        UBS Loan Finance LLC
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa         Title:  
Associate Director              By:   /s/ Marie Haddad         Name:   Marie
Haddad         Title:   Associate Director        CITIBANK, N. A.       (Name of
Lender)
      By:   /s/ Brian Blessing         Name:   Brian Blessing        Title:  
Attorney-in-Fact        Carlyle High Yield Partners IV, Ltd.       (Name of
Lender)
      By:   /s/ Linda Pace         Name:   Linda Pace        Title:   Managing
Director        Carlyle High Yield Partners VI, Ltd.       (Name of Lender)
      By:   /s/ Linda Pace         Name:   Linda Pace        Title:   Managing
Director        Carlyle High Yield Partners VII, Ltd.       (Name of Lender)
      By:   /s/ Linda Pace         Name:   Linda Pace        Title:   Managing
Director     





--------------------------------------------------------------------------------



 



Signature page to Third Amendment and Waiver dated as of May 13, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

                    Carlyle High Yield Partners X, Ltd.           (Name of
Lender)
 
                By:   /s/ Linda Pace          
 
      Name:   Linda Pace
 
      Title:   Managing Director

                    Carlyle Credit Partners Financing I, Ltd.           (Name of
Lender)
 
                By:   /s/ Linda Pace          
 
      Name:   Linda Pace
 
      Title:   Managing Director

                    Carlyle High Yield Partners 2008-I, Ltd.           (Name of
Lender)
 
                By:   /s/ Linda Pace          
 
      Name:   Linda Pace
 
      Title:   Managing Director

                    Carlyle High Yield Partners VIII, Ltd           (Name of
Lender)
 
                By:   /s/ Linda Pace          
 
      Name:   Linda Pace
 
      Title:   Managing Director

                    Carlyle High Yield Partners IX, Ltd.           (Name of
Lender)
 
                By:   /s/ Linda Pace          
 
      Name:   Linda Pace
 
      Title:   Managing Director

                  MERRILL LYNCH CAPITAL SERVICES, INC.
 
                By:   /s/ Seth Denson          
 
      Name:   Seth Denson
 
      Title:   Vice President

                  GOLDMAN SACHS LENDING PARTNERS LLC
 
                By:   /s/ Andrew Caditz          
 
      Name:   Andrew Caditz
 
      Title:   Authorized Signatory

 



--------------------------------------------------------------------------------



 



Signature page to Third Amendment and Waiver dated as of May 13, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006
[ILLEGIBLE]

                        (Name of Lender)
 
                By:   /s/ David H. Lerner          
 
      Name:   David H. Lerner
 
      Title:   Authorized Signatory

[ILLEGIBLE]

                        (Name of Lender)
 
                By:   /s/ David H. Lerner          
 
      Name:   David H. Lerner
 
      Title:   Authorized Signatory

                  Genesis CLO 2007-1 Ltd.           (Name of Lender)       By:
Ore Hill Partners LLC
Its: Investment Advisor
 
                By:   /s/ Claude A. Baum, Esq.          
 
      Name:   Claude A. Baum, Esq.
 
      Title:   General Counsel
Ore Hill Partners LLC

                  KINGSLAND V, LTD.
By: Kingsland Capital Management, LLC
as Manager
 
                By:   /s/ Vincent Siino          
 
      Name:   Vincent Siino
 
      Title:   Authorized Officer

                  KINGSLAND IV, LTD.
By: Kingsland Capital Management, LLC
as Manager
 
                By:   /s/ Vincent Siino          
 
      Name:   Vincent Siino
 
      Title:   Authorized Officer

                  KINGSLAND III, LTD.
By: Kingsland Capital Management, LLC
as Manager
 
                By:   /s/ Vincent Siino          
 
      Name:   Vincent Siino
 
      Title:   Authorized Officer

                  KINGSLAND II, LTD.
By: Kingsland Capital Management, LLC
as Manager
 
                By:   /s/ Vincent Siino          
 
      Name:   Vincent Siino
 
      Title:   Authorized Officer

                 
Gallatin Funding I, Ltd.
By: UrsaMine Credit Advisors, LLC
as its Collateral Manager
            (Name of Lender)
 
                By:   /s/ Niall D. Rosenzweig          
 
      Name:   Niall D. Rosenzweig
 
      Title:   President

 



--------------------------------------------------------------------------------



 



Signature page to Third Amendment and Waiver dated as of May 13, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

                  Grayston CLO II 2004 -1, LTD
By: UrsaMine Credit Advisors, LLC
as its Collateral Manager    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Niall D. Rosenzweig    
 
     
 
Name: Niall D. Rosenzweig    
 
      Title: President    
 
                Gallatin CLO II 2005-1, LTD
By: UrsaMine Credit Advisors, LLC
as its Collateral Manager    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Niall D. Rosenzweig    
 
     
 
Name: Niall D. Rosenzweig    
 
      Title: President    
 
                Gallatin CLO III 2007-1, LTD
As Assignee
By: UrsaMine Credit Advisors, LLC
as its Collateral Manager    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Niall D. Rosenzweig    
 
     
 
Name: Niall D. Rosenzweig    
 
      Title: President    
 
                Bear Stearns Loan Trust
By: UrsaMine Credit Advisors, LLC
as its attorney-in-fact    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Niall D. Rosenzweig    
 
     
 
Name: Niall D. Rosenzweig    
 
      Title: President    
 
                MARLBOROUGH STREET CLO, LTD.,    
 
                By its Collateral Manager, Massachusetts Financial Services
Company (MLX)
 
           
 
  By:   [ILLEGIBLE]    
 
     
 
As authorized representative and not individually    
 
            Sankaty Advisors, LLC as Collateral
Manager for AVERY POINT CLO,
LTD., as Term Lender    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
     
 
Name: Alan K. Halfenger    
 
      Title: Chief Compliance Officer
           Assistant Secretary    
 
            Sankaty Advisors, LLC as Collateral
Manager for Castle Hill I -
INGOTS, Ltd., as Term Lender    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
     
 
Name: Alan K. Halfenger    
 
      Title: Chief Compliance Officer
           Assistant Secretary    
 
            Sankaty Advisors, LLC as Collateral
Manager for Loan Funding XI LLC,
As Term Lender    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
     
 
Name: Alan K. Halfenger    
 
      Title: Chief Compliance Officer
           Assistant Secretary    





--------------------------------------------------------------------------------



 



                  Signature page to Third Amendment and Waiver dated
as of May 13, 2009 to the Lear Corporation Amended
and Restated Credit and Guarantee Agreement, dated
as of April 25, 2006    
Chatham Light II CLO, Limited, by
Sankaty Advisors LLC, as Collateral
Manager
           
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
           
 
      Name: Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
            Assistant Secretary    
 
           
Katonah III, Ltd. by Sankaty
Advisors LLC as Sub-Advisors
           
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
           
 
      Name: Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
            Assistant Secretary    
 
           
Katonah IV, Ltd. by Sankaty
Advisors, LLC as Sub-Advisors
           
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
           
 
      Name: Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
            Assistant Secretary    
 
                         
Sankaty Advisors, LLC as Collateral
Manager for Race Point CLO,
Limited, as Term Lender

           
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
           
 
      Name: Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
            Assistant Secretary    
 
           
Sankaty Advisors, LLC as Collateral
Manager for Race Point II CLO,
Limited, as Term Lender

           
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
           
 
      Name: Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
            Assistant Secretary    
 
           
Sankaty Advisors, LLC as Collateral
Manager for Race Point III CLO,
Limited, as Term Lender
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
           
 
      Name: Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
            Assistant Secretary    
 
           
Race Point IV CLO, Ltd
By: Sankaty Advisors, LLC
as Collateral Manager
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
           
 
      Name: Alan K. Halfenger    
 
      Title:   Chief Compliance Officer
            Assistant Secretary    
 
           

 



--------------------------------------------------------------------------------



 



                  Signature page to Third Amendment and Waiver dated
as of May 13, 2009 to the Lear Corporation Amended
and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006      
Sankaty High Yield Partners II, L.P.
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
           
 
      Name: Alan K. Halfenger    
 
      Title:  Chief Compliance Officer
            Assistant Secretary    
 
           
Sankaty High Yield Partners III, L.P.
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
           
 
      Name: Alan K. Halfenger    
 
      Title:  Chief Compliance Officer
            Assistant Secretary    
 
           
SSS Funding II
By: Sankaty Advisors, LLC
as Collateral Manager
                          (Name of Lender)    
 
           
 
  By:   /s/ Alan K. Halfenger    
 
           
 
      Name: Alan K. Halfenger    
 
      Title:  Chief Compliance Officer
   
 
                  Assistant Secretary    
 
                FIRST 2004-I CLO, LTD.         By: TCW Asset Management Company,
its Collateral Manager    
 
           
 
  By:   /s/ Stephen Suo    
 
           
 
      Stephen Suo    
 
      Senior Vice President    
 
           
 
  By:   /s/ Edison Hwang    
 
           
 
      Edison Hwang    
 
      Vice President    
 
                FIRST 2004-II CLO LIMITED
        By: TCW Asset Management Company,
as its Collateral Manager    
 
           
 
  By:   /s/ Stephen Suo    
 
           
 
      Stephen Suo    
 
      Senior Vice President    
 
           
 
  By:   /s/ Edison Hwang    
 
           
 
      Edison Hwang    
 
      Vice President    
 
                MAC CAPITAL, LTD.
        By: TCW Asset Management Company as its
Portfolio Manager    
 
           
 
  By:   /s/ Stephen Suo    
 
           
 
      Stephen Suo    
 
      Senior Vice President    
 
           
 
  By:   /s/ Edison Hwang    
 
           
 
      Edison Hwang    
 
      Vice President    
 
                MOMENTUM CAPITAL FUND, LTD.         By: TCW Asset Management
Company as its
Portfolio Manager    
 
           
 
  By:   /s/ Stephen Suo    
 
           
 
      Stephen Suo    
 
      Senior Vice President    
 
           
 
  By:   /s/ Edison Hwang    
 
           
 
      Edison Hwang    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



     
 
  Signature page to Third Amendment and Waiver dated as of May 13, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006

     
 
  LOAN FUNDING I LLC,
 
  a wholly owned subsidiary of Citibank, N.A.
 
   
 
  By: TCW Asset Management Company,
as portfolio manager of Loan Funding I LLC

                  By:   /s/ Stephen Suo         Stephen Suo        Senior Vice
President              By:   /s/ Edison Hwang         Edison Hwang        Vice
President     

     
 
  TCW SELECT LOAN FUND, LIMITED  
 
  By: TCW Asset Management Company,
as its Collateral Manager

                  By:   /s/ Stephen Suo         Stephen Suo        Senior Vice
President              By:   /s/ Edison Hwang         Edison Hwang        Vice
President     

     
 
  TCW Senior Secured Floating Rate Loan Fund, L.P.  
 
  By: TCW Asset Management Company as its Investment

                  By:   /s/ Stephen Suo         Stephen Suo        Senior Vice
President              By:   /s/ Edison Hwang         Edison Hwang        Vice
President     

     
 
  TCW Senior Secured Loan Fund, LP  
 
  By: TCW Asset Management Company, as its Investment Advisor

                  By:   /s/ Stephen Suo         Stephen Suo        Senior Vice
President              By:   /s/ Edison Hwang         Edison Hwang        Vice
President     

     
 
  VELOCITY CLO LIMITED  
 
  By: TCW Asset Management Company,
as Collateral Manager

                  By:   /s/ Stephen Suo         Stephen Suo        Senior Vice
President              By:   /s/ Edison Hwang         Edison Hwang        Vice
President     

     
 
  VITESSE CLO LTD.  
 
  By: TCW Asset Management Company as its
Portfolio Manager

                  By:   /s/ Stephen Suo         Stephen Suo        Senior Vice
President              By:   /s/ Edison Hwang         Edison Hwang        Vice
President     

            KOHLBERG CAPITAL CORPORATION
      By:   /s/ Daniel Gilligan         Name:   Daniel Gilligan        Title:  
Authorized Signatory
Kohlberg Capital Corporation     

 



--------------------------------------------------------------------------------



 



         
 
Signature page to Third Amendment and Waiver dated as of May 13, 2009 to the
Lear Corporation Amended and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006             KATONAH VII CLO LTD.
      By:   /s/ Daniel Gilligan         Name:   Daniel Gilligan        Title:  
Authorized Officer
Katonah Debt Advisors, L.L.C. As Manager                  KATONAH IX CLO LTD.
      By:   /s/ Daniel Gilligan         Name:   Daniel Gilligan        Title:  
Authorized Officer
Katonah Debt Advisors, L.L.C. As Manager                  KATONAH X CLO LTD.
      By:   /s/ Daniel Gilligan         Name:   Daniel Gilligan        Title:  
Authorized Officer
Katonah Debt Advisors, L.L.C. As Manager                  BANK OF AMERICA, N.A.
      By:   /s/ Jonathan M. Barnes         Name:   Jonathan M. Barnes       
Title:   Vice President     
 
Term loan position only.             BALTIC FUNDING LLC
(Name of Lender)
      By:   /s/ Tara E. Kenny         Name:   Tara E. Kenny        Title:  
Assistant Vice president                  Lord Abbett Investment Trust–Lord
Abbett Floating
Rate Fund
      By:   /s/ Elizabeth O. MacLean         Name:   Elizabeth O. MacLean       
Title:   Portfolio Manager                  Golden Knight II CLO, Ltd.
      By:   /s/ Elizabeth O. MacLean         Name:   Elizabeth O. MacLean       
Title:   Portfolio Manager     

 



--------------------------------------------------------------------------------



 



     
 
  Signature page to Third Amendment and Waiver dated
 
  as of May 13, 2009 to the Lear Corporation Amended
 
  and Restated Credit and Guarantee Agreement, dated as
 
  of April 25, 2006

            MERRILL LYNCH BANK USA
      By:   /s/ David Millett        Name:   David Millett        Title:   Vice
President     

            BNP Paribas
      By:   /s/ Michael Shryock        Name:   Michael Shryock        Title:  
Managing Director              By:   /s/ Andrew Strait        Name:   Andrew
Strait        Title:   Managing Director     

            Fifth Third Bank, a Michigan Banking Corporation
      By:   /s/ Brian Jelinski        Name:   Brian Jelinski        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

     
 
  Signature page to Third Amendment and Waiver dated
 
  as of May 13, 2009 to the Lear Corporation Amended
 
  and Restated Credit and Guarantee Agreement, dated as
 
  of April 25, 2006

                      ARES ENHANCED LOAN INVESTMENT STRATEGY IR-B LTD.      
ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.    
 
                   
By:
  ARES ENHANCED LOAN MANAGEMENT IR-       By:   ARES ENHANCED LOAN MANAGEMENT
IR,     B, L.P., as Portfolio Manager       L.P., as Portfolio Manager    
 
                   
By:
  Ares Enhanced Loan IR-B GP, LLC, as its General       By:   Ares Enhanced Loan
IR GP, LLC, as its General     Partner       Partner    
 
                   
By:
  Ares Management LLC, as its Manager       By:   Ares Management LLC, as its
Manager    
 
                   
By:
  /s/ Americo Cascella
 
      By:   /s/ Americo Cascella
 
   
 
  Name: Americo Cascella           Name: Americo Cascella    
 
  Title: Authorized Signatory           Title: Authorized Signatory    
 
                    ARES XI CLO Ltd.       Ares VR CLO Ltd.    
 
                    By: ARES CLO MANAGEMENT XI, L.P.       By: Ares CLO
Management VR, L.P.,
Investment Manager    
 
                    By: ARES CLO GP XI LLC, ITS GENERAL PARTNER       By: Ares
CLO GP VR, LLC,
Its General Partner    
 
                    By: ARES MANAGEMENT LLC, ITS MANAGER            
 
                   
By:
  /s/ Americo Cascella
 
      By:   /s/ Americo Cascella
 
   
Name:
  Americo Cascella       Name:   Americo Cascella    
Title:
  Authorized Signatory       Title:   Authorized Signatory    

                      Ares X CLO Ltd.       Ares VIR CLO Ltd.    
 
                   
By:
  Ares CLO Management X, L.P.,
Investment Manager       By:   Ares CLO Management IX, L.P.,
Investment Manager    
 
                   
By:
  Ares CLO GP X, LLC,
Its General Partner       By:   Ares CLO GP VIR, LLC,
Its General Partner    
 
                   
By:
  /s/ Americo Cascella
 
      By:   /s/ Americo Cascella
 
    
Name:
  Americo Cascella       Name:   Americo Cascella    
Title:
  Authorized Signatory       Title:   Authorized Signatory    
 
                    Ares VII CLO Ltd.       Ares IX CLO Ltd.    
 
                   
By:
  Ares CLO Management VII, L.P.,
Investment Manager       By:   Ares CLO Management IX, L.P.,
Investment Manager    
 
                   
By:
  Ares CLO GP VII, LLC,
Its General Partner       By:   Ares CLO GP IX, LLC,
Its General Partner    
 
                   
 
          By:   Ares Management LLC,
Its Managing Member    
 
                   
By:
  /s/ Americo Cascella
 
      By:   /s/ Americo Cascella
 
    
Name:
  Americo Cascella       Name:   Americo Cascella    
Title:
  Authorized Signatory       Title:   Authorized Signatory    
 
                    Ares VIII CLO Ltd.       Global Loan Opportunity Fund B.V.  
 
 
                   
By:
  Ares CLO Management VIII, L.P.,
Investment Manager       By:   Ares Management Limited, Its Portfolio Manager  
 
 
                   
By:
  Ares CLO GP VIII, LLC,
Its General Partner                
 
          By:   /s/ Americo Cascella
 
   
 
              Name: Americo Cascella    
 
              Title: Authorized Signatory    
 
                   
By:
  /s/ Americo Cascella
 
               
Name:
  Americo Cascella                
Title:
  Authorized Signatory                
 
                    CONFLUENT 2 LIMITED                 By: Ares Private Account
Management I, L.P., as Sub-Manager                
 
                    By: Ares Private Account Management I GP, LLC, as General
Partner                
 
                    By: Ares Management LLC as Manager                
 
                   
By:
  /s/ Americo Cascella
 
               
Name:
  Americo Cascella                
Title:
  Authorized Signatory                

 



--------------------------------------------------------------------------------



 



              Signature page to Third Amendment and Waiver dated
as of May 13, 2009 to the Lear Corporation Amended
and Restated Credit and Guarantee Agreement, dated as
of April 25, 2006
 
            Apidos CDO I           By Apidos Capital Management, LLC its
investment adviser
 
       
 
  By:   /s/ Gretchen Bergstresser
 
 Name: Gretchen Bergstresser
 
      Title: Managing Director
 
            Apidos CDO II           By Apidos Capital Management, LLC its
investment adviser
 
       
 
  By:   /s/ Gretchen Bergstresser
 
 Name: Gretchen Bergstresser
 
      Title: Managing Director
 
            Apidos CDO III           By Apidos Capital Management, LLC its
investment adviser
 
       
 
  By:   /s/ Gretchen Bergstresser
 
 Name: Gretchen Bergstresser
 
      Title: Managing Director
 
            Apidos CDO IV           By Apidos Capital Management, LLC its
investment adviser
 
       
 
  By:   /s/ Gretchen Bergstresser
 
 Name: Gretchen Bergstresser
 
      Title: Managing Director
 
            Apidos CDO V           By Apidos Capital Management, LLC its
investment adviser
 
       
 
  By:   /s/ Gretchen Bergstresser
 
 Name: Gretchen Bergstresser
 
      Title: Managing Director
 
            Apidos Quattro CDO           By Apidos Capital Management, LLC its
investment adviser
 
       
 
  By:   /s/ Gretchen Bergstresser
 
 Name: Gretchen Bergstresser
 
      Title: Managing Director
 
            Genesis CLO 2007-2 LTD             (Name of Lender)

by LLCP Advisors LLC as Collateral Manager
 
       
 
  By:   /s/ Tejs Braberg
 
     
 
 Name: Tejs Braberg
 
      Title: Officer





--------------------------------------------------------------------------------



 



                  Signature page to Third Amendment and Waiver dated as of
May 13, 2009 to the Lear Corporation Amended and Restated Credit and Guarantee
Agreement, dated as of April 25, 2006           BLACK DIAMOND CLO 2006-1
(CAYMAN), Ltd.         By: Black Diamond CLO 2006-1 Adviser, L.L.C.         As
Its Collateral Manager    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Stephen H. Deckoff
 
Name: Stephen H. Deckoff    
 
      Title: Managing Principal    
 
                BLACK DIAMOND CLO 2005-2 Ltd.         By: Black Diamond CLO
2005-2 Adviser, L.L.C.,         As its Collateral Manager    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Stephen H. Deckoff
 
Name: Stephen H. Deckoff    
 
      Title: Managing Principal    
 
                BLACK DIAMOND CLO 2005-1 Ltd.         By: Black Diamond CLO
2005-1 Adviser, L.L.C.,         As its Collateral Manager    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Stephen H. Deckoff    
 
     
 
Name: Stephen H. Deckoff    
 
      Title: Managing Principal    
 
                Black Diamond International Funding, Ltd.         By: BDCM Fund
Adviser, L.L.C.         As Its Collateral Manager    
 
                          (Name of Lender)    
 
           
 
  By:   /s/ Stephen H. Deckoff
 
Name: Stephen H. Deckoff    
 
      Title: Managing Principal    
 
                SCOGGIN CAPITAL MANAGEMENT, LP II                   (Name of
Lender)    
 
           
 
  By:   [ILLEGIBLE]    
 
     
 
Name:    
 
      Title:    
 
                Scoggin Capital Management, LP II    
 
                By: SAI Partners, LP the general partner    
 
                By: Scoggin, Inc. the general partner    
 
           
 
  By:        
 
     
 
   
 
                SCOGGIN INTERNATIONAL FUND, LTD                   (Name of
Lender)    
 
                Scoggin, LLC Its: Investment manager    
 
           
 
  By:   [ILLEGIBLE]    
 
     
 
Name:    
 
      Title:    





--------------------------------------------------------------------------------



 



                  Signature page to Third Amendment and Waiver dated         as
of May 13, 2009 to the Lear Corporation Amended         and Restated Credit and
Guarantee Agreement, dated as of April 25, 2006    
 
                SCOGGIN WORLDWIDE FUND, LTD.
(Name of Lender)    
 
           
 
  By:   [ILLEGIBLE]
 
Name: [ILLEGIBLE]    
 
      Title:    
 
           
 
  Scoggin Worldwide Fund Ltd.    
 
  By:   Old Bellows Partners LP its Investment Manager    
 
  By:   Old Bell Associates LLC its General Partner    
 
  By:   A. Dev Chodry    

                  SKANDINAVISKA ENSKILDA
BANKEN AB (Publ)    
 
           
 
  By:   /s/ Michael I Dicks
 
Name: Michael I Dicks    
 
      Title:      
 
  /s/ Krissy Rands
 
   
 
  Krissy Rands    

                  Bank of America, N.A.    
 
           
 
  By:   /s/ Chas McDonell
 
Name: Chas McDonell    
 
      Title: Senior Vice President    

                  CREDIT SUISSE, CAYMAN ISLANDS BRANCH    
 
           
 
  By:   /s/ Didier Siffer
 
Name: Didier Siffer    
 
      Title: Managing Director    

             
 
  By:   /s/ Bryan Matthews
 
Name: Bryan Matthews    
 
      Title: Director    

                  CITIBANK, NA    
 
           
 
  By:   /s/ Wayne Beckmann
 
Name: Wayne Beckmann    
 
      Title: Managing Director — Citibank, N.A.    
 
     
Global Autos and Industrials Dept.
388 Greenwich Street/23rd PL
Ph: 212–816–5566
   

